DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Claims
Acknowledgement is made to the amendment received on 09/07/2021
Claims 1, 8, and 16 are amended. No claims have been cancelled. Claims 1-20 are pending. A complete action on claims 1-20 appears herein below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ineson (US 20150209100 A1).
Regarding claim 1, Ineson teaches an electrocautery system (Fig. 1; electrosurgical pencil 10), comprising: a rear base tube (Fig. 1; main body portion 14); a slider tube (Fig. 1; elongate vent tube 12) coupled to the rear base tube, wherein the slider tube is configured to telescope toward a front nozzle tube  or away from the rear base tube; a metal spring contact (Fig. 29; second metal conducting strip 252 is discussed as having moving constant contact with the adjacent first metal conducting strip) mounted to either the front nozzle tube or the rear base tube (Fig. 29; bent back end section 270 is located in the gap 334 between the internal longitudinal wall 24 of the main body portion, and the stop 332; it is further discussed in Para. [0077] the second metal conducting strip 252 as being mounted in the main body portion 14, and the two metal conducting strips are in sliding electrical contact with one another); a conductive rail (Fig. 29; first metal conducting strip 250) mounted to the slider tube, wherein the metal spring contact is disposed to make constant contact with the conductive rail as the slider tube telescopes toward or away from the rear base tube, the conductive rail formed of a flat conductive material disposed along a length of the slider tube; a mount (eyelet guide 102) on a distal end of the conductive rail, the mount configured to receive a cauterizing tip (Para. [0054] discusses the heatable electrode tool 54 as being in the form of a scalpel or blade); and a power line (Para. [0055] discusses the insulating wires 70 and 72 as being used to provide power to the circuit board 52) in electrical communication with the metal spring contact, the conductive rail, and the mount for providing power to the cauterizing tip during operation of the electrocautery system (Para. [0077] discusses the insulated wire 70 as providing power from the power source to the circuit board 52, of which electrical connector 274 is mounted on the forward end and electrically connects to rearwardly projecting tongue 272 of conducting strip 252 and is electrically connected to the first metal conducting strip 250, which is in electrical contact with electrode tool 54).  
Regarding claim 3, Ineson teaches the electrocautery system of claim 1, further comprising an electronics board including electronics, the metal spring contact being connected to the power line through the electronics board (Para. [0055] discusses insulated wire 70 as being connected to the circuit board 52).  
Regarding claim 5, Ineson teaches the electrocautery system of claim 1, wherein, a connection between the metal spring contact and the electronics board is static.  (Para. [0083] discusses the stop 332 as being placed to prevent any movement of the bent end section 270)
Regarding claim 7, Ineson teaches the electrocautery system of claim 1, wherein, the metal spring contact includes a clip affixing the metal spring contact to the rear base tube (Fig. 29; rearwardly projecting tongue 272 of conducting strip 252 is mounted to main body portion 14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ineson (US 20150209100 A1) in view of Jayaraj (US 9907621 A1).
Regarding claim 2, Ineson teaches the electrocautery system of claim 1, wherein, the slider tube and the rear base tube are hollow and define a fluid passage through a distal end of the slider tube to a proximal end of the rear base tube, the proximal end of the rear base tube is configured to receive a vacuum source, (Para. [0006] discusses this device as having a main body which defines an airflow vent extending form the first end to the second end, the latter end being connectable for fluid communication via a flexible tubing to a suction source to permit evacuation of surgical smoke and debris)
However, Ineson fails to teach fluid in the fluid passage is prevented from contacting the metal spring contact or the conductive rail.  
Jayaraj teaches a surgical pencil which defines a channel to enable suctioning of materials while operating ablation and coagulation procedures with the pencil. Jayaraj further teaches the fluid passage of the portion being vacuumed as having a watertight sealing separate from the control system for providing electrical current to the distal ablating portion. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Jayaraj into the device of Ineson as Jayaraj teaches the benefit of having a watertight sealing between the control system for providing electrical current and the portion being vacuumed, in order to prevent damage to the electrical portions (Col. 10, Lines 1-15).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ineson (US 20150209100 A1) in view of Coe (US 9375252).
Regarding claim 4, Ineson discloses the device substantially as claimed in claim 1, however fails to disclose the system further comprising conductive break points in predetermined locations of the conductive rail. Coe discloses the system further comprising conductive break points (223) in predetermined locations of the conductive rail (230).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ineson to incorporate the teachings of Coe as this would have provided the benefit of incremental adjustment of the telescopic length, which would be obvious in the same manner as having the ability to adjust the slidable length.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ineson (US 20150209100 A1) in view of Haenngi (US 5413575).
Regarding claim 6, Ineson discloses the invention as substantially claimed in claim 1, however fails to disclose a slider tab connected to slider tube, wherein operation of slider tab telescopes slider tube toward or away from rear base. Haenngi discloses a slider tab (51) connected to slider tube (30), wherein operation of slider tab telescopes (17, 30) slider tube toward or away from rear base (11). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ineson to incorporate the teachings of Haenngi as an obvious variant based on applying a known technique to a known device since the ability to slide the slider tube is known, one would be able to control to what degree the device’s slider tube slides.

Claim 8-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ineson (US 20150209100 A1) in view of Jayaraj (US 9907621 A1) further in view of Brooke (WO 2008059248 A1).
Regarding claim 8, Ineson teaches an electrocautery system (Fig. 1; electrosurgical pencil 10), comprising: a rear base tube (Fig. 1; main body portion 14); a slider tube (Fig. 1; elongate vent tube 12) coupled to the rear base tube, wherein the slider tube is configured to telescope toward a front nozzle tube or away from the rear base tube; a metal spring contact (Fig. 29; second metal conducting strip 252 is discussed as having moving 270 is located in the gap 334 between the internal longitudinal wall structure 24 of the main body portion, and the stop 332; it is further discussed in Para. [0077] the second metal conducting strip 252 as being mounted in the main body portion 14, and the two metal conducting strips are in sliding electrical contact with one another); a conductive rail (Fig. 29; first metal conducting strip 250) mounted to the slider tube, wherein the metal spring contact is disposed to make constant contact with the conductive rail as the slider tube telescopes toward or away from the rear base tube, the conductive rail formed of a flat conductive material disposed along a length of the slider tube; a mount (eyelet guide 102) on a distal end of the conductive rail, the mount configured to receive a cauterizing tip (Para. [0054] discusses the heatable electrode tool 54 as being in the form of a scalpel or blade); a fluid passage (Para. [0006] discusses this device as having a main body which defines an airflow vent extending form the first end to the second end, the latter end being connectable for fluid communication via a flexible tubing to a suction source to permit evacuation of surgical smoke and debris) through the distal end of the slider tube to a proximal end of the rear base tube, and the fluid passage sealed from the metal spring contact; and a power line in electrical communication with the metal spring contact, and the conductive rail, for providing power to the cauterizing tip during operation of the electrocautery system (Para. [0077] discusses the insulated wire 70 as providing power from the power source to the circuit board 52, of which electrical connector 274 is mounted on the forward end and electrically connects to rearwardly projecting tongue 272 of conducting strip 252 and is electrically connected to the first metal conducting strip 250, which is in electrical contact with electrode tool 54).  
	However, Ineson fails to teach the fluid passage sealed from the conductive rail; and a power line in electrical communication the mount for providing power to the cauterizing tip during operation of the electrocautery system.  
Jayaraj teaches a surgical pencil which defines a channel to enable suctioning of materials while operating ablation and coagulation procedures with the pencil. Jayaraj further teaches the fluid passage of the portion being vacuumed as having a watertight sealing separate from the control system for providing electrical current to the distal ablating portion. It would have been obvious to a person having ordinary skill in the art before the effective 
Brooke teaches an electrosurgical instrument including a main body portion housing a drive board circuit and an electro-surgical implement projecting from the forward end thereof to which the electro-surgical current is applied. Brooke further teaches a power line (Fig. 1; power lead 24) in electrical communication with the mount (Fig. 2; spring metal sleeve connector 38) for providing power to the cauterizing tip during operation of the electrocautery system. It would have been obvious to a person having ordinary skill in the art before the effective filing date to further incorporate the teachings of Brooke into the device of Ineson/Jayaraj as Brooke teaches (Page. 6, Lines 2-23) the benefit of having a resilient sleeve connector connected to a plug for electrical communications of an electrosurgical instrument as a secure connection component will allow for good electrical contact within the device. 
Regarding claim 9, Ineson further teaches the electrocautery system of claim 8, further comprising a nozzle on a distal end of the slider tube (Para. [0071] discusses the tube as having an open front end with an eyelet guide through which the electrode extends), wherein the cauterizing tip, when received by the mount, telescopes in and out of the nozzle as the slider tube telescopes toward or away from the rear base tube.  
Regarding claim 10, Ineson further teaches the electrocautery system of claim 8, wherein the slider tube is non- conductive (Para. [0056] discusses the vent tube 12 as being preferably made of transparent plastic).  
Regarding claim 11, Jayaraj further teaches (Col. 10, Lines 1-15) the electrocautery system of claim 10, wherein the cauterizing tip, when received by the mount is external from the fluid passage within the slider tube.  
Regarding claim 12, 
Regarding claim 13, Ineson further teaches the electrocautery system of claim 12, further comprising an electronics board including electronics, the metal spring contact being connected to the power line through the electronics board (Para. [0077] discusses the insulated wire 70 as providing power from the power source to the circuit board 52, of which electrical connector 274 is mounted on the forward end and electrically connects to rearwardly projecting tongue 272 of conducting strip 252 and is electrically connected to the first metal conducting strip 250, which is in electrical contact with electrode tool 54).  
Regarding claim 19, Ineson further teaches the electrocautery system of claim 18, wherein, the slider tube and the rear base tube are hollow and define a fluid passage through a distal end of the slider tube to a proximal end of the rear base tube, the proximal end of the rear base tube is configured to receive a vacuum source,
However Ineson fails to teach the fluid in the fluid passage is prevented from contacting the metal spring contact or the conductive rail.  
Jayaraj teaches a surgical pencil which defines a channel to enable suctioning of materials while operating ablation and coagulation procedures with the pencil. Jayaraj further teaches the fluid in the fluid passage is prevented from contacting the metal spring contact or the conductive rail.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Jayaraj into the device of Ineson/Brooke as Jayaraj teaches the benefit of having a watertight sealing between the control system for providing electrical current and the portion being vacuumed, in order to prevent damage to the electrical portions (Col. 10, Lines 1-15).
Regarding claim 20, Jayaraj further teaches (Col. 10, Lines 1-15) the electrocautery system of claim 19, wherein the cauterizing tip, when received by the mount is external from the fluid passage within the slider tube.

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ineson (US 20150209100 A1)/ Jayaraj (US 9907621 A1)/ Brooke (WO 2008059248 A1) in view of Coe (US 9375252).
Regarding claim 14, Ineson/Jayaraj/Brooke discloses the device substantially as claimed in claim 13, however fails to disclose the system further comprising conductive break points in predetermined locations of the 
Regarding claim 15, Ineson further teaches the electrocautery system of claim 14, wherein, the metal spring contact includes a clip affixing the metal spring contact to the rear base tube (Fig. 29; rearwardly projecting tongue 272 of conducting strip 252 is mounted to main body portion 14).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ineson (US 20150209100 A1) in view of Brooke (WO 2008059248 A1).
Regarding claim 16, Ineson teaches an electrocautery system (Fig. 1; electrosurgical pencil 10), comprising: a rear base tube (Fig. 1; main body portion 14); a slider tube (Fig. 1; elongate vent tube 12) coupled to the rear base tube, wherein the slider tube is configured to telescope toward a front nozzle tube or away from the rear base tube; a static metal contact (Fig. 29; second metal conducting strip 252 is discussed as having moving constant contact with the adjacent first metal conducting strip, further comprising non-moving rearwardly projecting tongue 272) mounted to either the front nozzle tube or the rear base tube (Fig. 29; bent back end section 270 is located in the gap 334 between the internal longitudinal wall structure 24 of the main body portion, and the stop 332; it is further discussed in Para. [0077] the second metal conducting strip 252 as being mounted in the main body portion 14, and the two metal conducting strips are in sliding electrical contact with one another); an elongated metal contact (Fig. 29; bent back end section 270 is located in the gap 334 between the internal longitudinal wall structure 24 of the main body portion, and the stop 332; it is further discussed in Para. [0077] the second metal conducting strip 252 as being mounted in the main body portion 14, and the two metal conducting strips are in sliding electrical contact with one another); a conductive rail (Fig. 29; first metal conducting strip 250) mounted to the slider tube, wherein the static metal contact is disposed to make constant contact with the elongated metal contact as the slider tube telescopes toward or away from the rear base tube, the elongated metal contact formed of a flat conductive material disposed along a length of the slider tube; a mount (eyelet guide 102) on a distal end of the slider tube, the mount configured to receive a cauterizing tip  (Para. [0054] discusses the heatable electrode tool 54 as being in the form of a scalpel or blade); a conductive connection between the cauterizing tip and the elongated metal contact; and a power line in electrical communication with the static metal contact, the elongated metal contact, (Para. [0077] discusses the insulated wire 70 as providing power from the power source to the circuit board 52, of which electrical connector 274 is mounted on the forward end and electrically connects to rearwardly projecting tongue 272 of conducting strip 252 and is electrically connected to the first metal conducting strip 250, which is in electrical contact with electrode tool 54)
However, Ineson fails to teach the mount for providing power to the cauterizing tip during operation of the electrocautery system.  
Brooke teaches an electrosurgical instrument including a main body portion housing a drive board circuit and an electro-surgical implement projecting from the forward end thereof to which the electro-surgical current is applied Brooke further teaches a power line (Fig. 1; power lead 24) in electrical communication with the mount (Fig. 2; spring metal sleeve connector 38) for providing power to the cauterizing tip during operation of the electrocautery system
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Brooke into the device of Ineson as Brooke teaches Brooke teaches (Page. 6, Lines 2-23) the benefit of having a resilient sleeve connector connected to a plug for electrical communications of an electrosurgical instrument as a secure connection component will allow for good electrical contact within the device.
Regarding claim 17, Brooke further teaches the electrocautery system of claim 16, wherein the mount is conductive (Fig. 2; spring metal sleeve connector 38).  
Regarding claim 18, Ineson further teaches the electrocautery system of claim 17, wherein the slider tube is non-conductive (Para. [0056] discusses the vent tube 12 as being preferably made of transparent plastic).  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s argument of the limitations that art not taught by the Cosmescu reference is moot in view of the new rejection under Ineson. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794